                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

WANDA I GONZALEZ,

      Plaintiff,

v.                                                       Case No: 5:20-cv-56-Oc-30PRL

JENNIFER LYNN SZABO, JILL SZABO
and LA LA’S NAIL LOUNG LLC,

      Defendants.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 5). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 5) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.

      2.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Dkt. 2) is denied.
      3.     This action is dismissed without prejudice.

      4.     All pending motions are denied as moot.

      5.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 13th day of March, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
